Citation Nr: 1435682	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  10-37 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral metatarsalgia and pes planus (bilateral foot condition), claimed as secondary to the service-connected low back disability.

2.  Entitlement to service connection for right knee condition, claimed as secondary to the service-connected low back disability.

3.  Entitlement to service connection for left knee condition, claimed as secondary to the service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to July 1993, August 1993 to September 1993, and December 2003 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his videoconference hearing, the Veteran testified that he did not sustain a specific injury to his feet or knees during service but that these current conditions were caused by his service-connected low back disability.  



The Veteran has not been provided notice pursuant to the Veterans Claims Assistance Act (VCAA) concerning establishing secondary service connection for his claimed knee conditions.  Such should be provided on remand.  

The Veteran should be provided an examination with an opinion regarding whether his service-connected low back disability caused or aggravated his bilateral foot and knee conditions.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice concerning his claim for secondary service connection for a bilateral knee disability. 

2.  Obtain relevant VA treatment records from the Tampa, Florida VA Medical Center and associated clinics dating since March 2013.

3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA orthopedic examination to determine the nature of his claimed bilateral foot and knee conditions and to obtain an opinion as to whether such are related to his service-connected back condition.  All tests and studies deemed necessary should be conducted and the results reported.  The claims file must be reviewed in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Please provide the diagnoses for any foot and knee disabilities identified. 

b.  Is it at least as likely as not (50% probability or greater) that any diagnosed foot and knee conditions were caused by his service-connected low back disability.  Please explain why or why not. 

c.  If not caused by the service-connected low back disability, is it at least as likely as not that the diagnosed foot or knee conditions are permanently worsened beyond natural progression (versus temporary exacerbation of symptoms) by his service-connected low back disability? Please explain why or why not.  

d.  If the examiner finds that any of the Veteran's conditions are permanently worsened beyond normal progression (aggravated) by his service-connected low back disability, the examiner should attempt to quantify the level of permanent worsening attributable to the service connected low back disability beyond the baseline level of disability. 

4.  After undertaking any additional development deemed necessary, readjudicate the claims on appeal.  If the    claims remain denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

